This cause, coming on to be heard upon the transcript of the record and the briefs of counsel for the respective parties (oral argument having been waived), all of which have been carefully considered, the Court upon inspection of the record finds no reversible error therein and the decree appealed from is accordingly affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 123